65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Karl KEENAN, Plaintiff--Appellant,v.E.N. ASAAD, Doctor;  Doctor Jacobs;  Julio Maldonado,Physician Assistant;  N. Oscar, Physician Assistant;  M.Saum, Dental Assistant;  Q. Hooks, Dental Assistant;  E.Panaguiton, Physician Assistant;  Warden, FederalCorrectional Institution, Petersburg, Defendants--Appellees.
No. 95-6980.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1995Decided:  September 6, 1995

Thomas Karl Keenan, Appellant Pro Se.  Larry Lee Gregg, Assistant United States Attorney, Alexandria, Virginia;  Sandra Morris Holleran, McGuire, Woods, Battle & Boothe, Richmond, Virginia, for Appellees.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Keenan v. Asaad, No. CA-94-484-AM (E.D.Va. May 24, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED